DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of prior U.S. Patent No. 10,499,081. This is a statutory double patenting rejection. While U.S. Patent No. 10,499,081 recites an additional step of generating at least two sets of video encoding parameters wherein the at least two sets of video encoding parameters are valid, this is an inherent feature of the claimed invention, as the step of masking said parameters requires that said parameters exist (i.e. were previously generated).

Outstanding application 17/341,825 claim 1
U.S. Patent No. 10,499,081

A method for training a video encoder/decoder system the method comprising:
a) masking a set of at least two sets of encoding parameters with invalid values to generate an invalid set of video encoding parameters;
b) masking a set of the at least two sets of encoding parameters with invalid values to generate an invalid set of video encoding parameters;
b) providing the at least two sets of video encoding parameters to one or more neural networks;
c) providing the at least two sets of video encoding parameters to one or more neural networks;
c) training the one or more neural networks to predict valid values for the invalid values of the invalid set using an iterative training algorithm;
d) training the one or more neural networks to predict valid values corresponding to values of the invalid set using an iterative training algorithm;
d) determining encoding parameters to encode based on a prediction error of the one or more neural networks;
e) determining which encoding parameters need to be encoded based on analysis of a prediction error of the one or more neural networks;
e) dropping the encoding parameters from the encoded data which are determined to be accurately predicted;
f) dropping the encoding parameters from the encoded data which are determined to be accurately predicted by the one or more neural networks;
f) encoding a new video stream without the dropped encoding parameters.
g) encoding a new video stream without the dropped encoding parameters.




Claims 8-27 further recite verbatim the same limitations found in claims 8-27 respectively of U.S. Patent No. 10,499,081.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8, 15, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,032,569. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,032,569 contains additional limitations of including a prediction error into the encoded video stream.

Outstanding application 17/341,825 claim 1
U.S. Patent No. 11,032,569
A method for training a video encoder/decoder system the method comprising:
A method for training a video encoder/decoder system the method comprising:
a) masking a set of at least two sets of encoding parameters with invalid values to generate an invalid set of video encoding parameters;
b) masking a set of the at least two sets of encoding parameters with invalid values to generate an invalid set of video encoding parameters;
b) providing the at least two sets of video encoding parameters to one or more neural networks;
c) providing the at least two sets of video encoding parameters to one or more neural networks;

d) training the one or more neural networks to predict valid values corresponding to values of the invalid set using an iterative training algorithm;
d) determining encoding parameters to encode based on a prediction error of the one or more neural networks;
e) determining a prediction error of the predicted one or more valid values from results of the training of the one or more neural networks and the at least two sets of video encoding parameters;
e) dropping the encoding parameters from the encoded data which are determined to be accurately predicted;
f) inserting the prediction error into encoding data and dropping encoded parameters from the encoding data that are determined to be accurately predicted by the one or more neural networks with the addition of the prediction error;
f) encoding a new video stream without the dropped encoding parameters.
g) encoding a new video stream with the predication error and without the dropped encoding parameters.


Claims 8, 15, 21, and 24 of the outstanding application recite corresponding limitations for additional systems and methods which simply correspond to the method recited in claim 1, and are similarly unpatentable in view of U.S. Patent No. 11,032,569 claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has not found prior art which specifically teaches applicants claimed invention of expressly dropping encoding parameters after accurately predicting them from an encoded output stream as claimed, as the closest similar prior art remains machine learning types system which utilize neural networks in other ways. For example, see Grant et al. (6,553,566).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421